In this case the respondent filed a petition for divorce on the ground of desertion. The defendant, the appellant, counter-claimed for divorce on the ground of extreme cruelty. The learned advisory master dismissed the petition and counter-claim, and the appeal is from the dismissal of the counter-claim.
We have made a careful examination of the record and briefs of counsel, and we are satisfied that the decree entered in the Court of Chancery should be affirmed.
The decree is affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, BODINE, DONGES, HEHER, COLIE, WACHENFELD, EASTWOOD, BURLING, WELLS, FREUND, McLEAN, SCHETTINO, JJ. 12.
For reversal — DILL, J. 1. *Page 273